Citation Nr: 0815567	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
nonservice-connected pension benefits in the amount of 
$8,028.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 decision that determined that an 
overpayment of $8,028.00 in VA pension benefits was created 
as a result of the veteran's failure to report to VA income 
received from the Social Security Administration.  The 
veteran testified before the Board in June 2000 and in August 
2006.  The Board remanded the claim for additional 
development in July 1999 and June 2001.


FINDING OF FACT

In the August 2006 hearing before the Board, the veteran 
withdrew his appeal concerning entitlement to waiver of the 
recovery of overpayment of VA nonservice-connected pension 
benefits in the amount of $8,028.00.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to waiver of the recovery of overpayment 
of VA nonservice-connected pension benefits in the amount of 
$8,028.00 have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In October 1997, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to waiver of the 
recovery of overpayment of VA nonservice-connected pension 
benefits in the amount of $8,028.00, as identified in the 
September 1997 statement of the case.  

At his August 2006 hearing before the Board, the veteran 
stated that he was withdrawing the appeal as to the issue of 
entitlement to waiver of the recovery of overpayment of VA 
nonservice-connected pension benefits in the amount of 
$8,028.00.  The Board finds that the veteran's statement 
indicating his intention to withdraw the appeal as to this 
issue, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(holding that a statement made during a personal hearing, 
when later reduced to writing in a transcript, constitutes a 
Notice of Disagreement within the meaning of 38 U.S.C. 
§ 7105(b)).

As the appellant has withdrawn his appeal as to the issue of 
entitlement to waiver of the recovery of overpayment of VA 
nonservice-connected pension benefits in the amount of 
$8,028.00, there remain no allegations of errors of fact or 
law for appellate consideration concerning this issue.  The 
Board therefore has no jurisdiction to review the issue.  
Accordingly, the issue of entitlement to waiver of the 
recovery of overpayment of VA nonservice-connected pension 
benefits in the amount of $8,028.00 is dismissed.




ORDER

The appeal concerning the issue of entitlement to waiver of 
the recovery of overpayment of VA nonservice-connected 
pension benefits in the amount of $8,028.00 is dismissed 
without prejudice.



___________________________                 
___________________________
          Harvey P. Roberts           		          Steven 
D. Reiss
         Veterans Law Judge 		  Acting Veterans Law 
Judge
     Board of Veterans' Appeals 		  Board of Veterans' 
Appeals



__________________________
Joaquin Aguayo-Pereles
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


